Citation Nr: 0611765	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for a respiratory 
disorder. 

5.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/veteran



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge on January 30, 2006.  



FINDINGS OF FACT

1.  The veteran's currently diagnosed degenerative disc 
disease of the lumbar and cervical spine is etiologically 
related to his military service as a fighter pilot.  

2.  The veteran's currently diagnosed bilateral hearing loss 
was not incurred in service.  

3.  The veteran's currently diagnosed rhinitis and 
obstructive pulmonary changes were not incurred in service. 

4.  The veteran's currently diagnosed left knee disability 
was not incurred in service.



CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar and cervical 
spine was incurred in service.  38 U.S.C.A. §§  1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Bilateral hearing loss was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2003).

3.  A respiratory disorder was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

4.  A left knee disability was not incurred in service.  38 
U.S.C.A. § § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in November 
2002, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
November 2002 letter referred to above informed the veteran 
of information and evidence needed to substantiate and 
complete a claim of service connection.  Moreover, the 
veteran was generally advised to submit any additional 
evidence that pertained to the matter, including via 
statement of the case and supplemental statements of the 
case.  Pelegrini, 18 Vet. App. at 121.  Also, the November 
2002 letter informed the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA would try to obtain on the claimant's behalf.  The 
RO informed the veteran that it would attempt to obtain 
records in the custody of a Federal agency and that while the 
RO would assist the veteran in obtaining other records it was 
the veteran's responsibility to obtain them.  38 C.F.R. § 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO has obtained all of the veteran's VA 
and service medical records as well as all private records 
where possible.  When it was not possible to obtain private 
records, the RO notified the veteran that it could not obtain 
the records.  The veteran did not indicate the presence of 
any outstanding records at the aforementioned hearing.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  VA has provided the veteran with several medical 
examinations in furtherance of substantiating his claims.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

Service Connection:  Degenerative Joint Disease of the Lumbar 
and Cervical Spine

The veteran first sought treatment for low back pain in 
October 1966, when he was seen for intermittent back pain 
with no history of injury.  Treatment notes of that time 
reveal that the veteran had some dysuria and no prior low 
back pain.  Physical examination revealed low, tender, vague 
discomfort in the lumbosacral area with full range of motion 
and no muscle wasting.  Deep tendon reflexes were 2+ and 
equal and straight leg raising was negative.  The veteran's 
prostate was slightly tender and boggy.  The diagnosis was 
doubtful prostatitis and the veteran was treated with 
Robaxin, Darvon and liniment.  

In August 1968 the veteran once again sought treatment for 
low back pain.  At that time it was noted that he had mild 
low back pain for about one and a half weeks.  The veteran 
reported that pain occurred upon standing, sitting and when 
he had a bowel movement.  The veteran denied nausea, vomiting 
or frequent urination.  Physical examination revealed a 
normal abdomen and no tenderness of the low back.  There was 
slight pain on extension of the legs.  The diagnosis was a 
pulled muscle.  

The veteran was next seen in August 1973 with a one day 
history of back pain after slipping while arising from the 
bath tub.  At that time pain was increased with left-sided 
movement.  Physical examination revealed no local vertebrae 
pain.  Leg raising and reflexes were normal bilaterally.  The 
diagnosis was a low back strain without a history of trauma.  

In March 1974 the veteran was seen once again for treatment 
of low back pain.  Examination revealed slight limitation of 
range of motion.  The diagnosis was muscle strain.  Follow up 
examination revealed good reflexes without motor or sensory 
deficit.  The veteran had mild restricted motion with left 
and forward torso motion.  The veteran was returned to flying 
status soon thereafter.  

Following service, the earliest notation of low back pain is 
December 1989, at which time the veteran reported low back 
pain and sought treatment from Richard E. Matteri, M.D.  A 
CAT scan at that time revealed that the veteran had a 
herniated nucleus pulposus at L4-5.  Ultimately, because of 
the CAT scan and radicular pain Dr. Matteri performed a 
discectomy at the L4-5 level.  

In November 2003, the veteran was seen at the VA medical 
center for a compensation and pension examination.  The 
examiner diagnosed degenerative joint disease of the lumbar 
and cervical spine and noted that there was no evidence to 
suggest that there was a herniated disc or sciatic nerve 
condition in service; however, the examiner noted that the 
degenerative changes experienced by the veteran could be a 
cumulative condition.  Ultimately, the examiner stated that 
it was not at least as likely as not that the veteran's 
military service resulted in a herniated disc with chronic 
back pain.  

Service medical records are silent with respect to complaints 
regarding the cervical spine; however, in October 1973, the 
veteran was struck on the vertex of his head by a light 
fixture.  No mention of a cervical injury was made at that 
time and the veteran received treatment for a laceration.  
The veteran has asserted that this injury precipitated his 
currently diagnosed degenerative joint disease of the 
cervical spine.

At the November 2003 VA examination, VA examiner diagnosed 
degenerative joint disease of the lumbar and cervical spine 
and remarked that there was no evidence showing degenerative 
joint disease of the cervical spine in military service and 
that it was not at least as likely as not that the veteran's 
degenerative joint disease of the cervical spine is related 
to his military service.  

The veteran and his private physicians have also maintained 
that the G forces that he experienced as a fighter pilot have 
caused degenerative joint disease of the veteran's lumbar and 
cervical spine.  Following the last supplemental statement of 
the case, dated in September 2004, the veteran submitted 
opinions addressing this issue from Darren Bressler, D.C., 
and Edward H. Parker, Jr., M.D., a flight surgeon.  At the 
aforementioned Board hearing, the veteran waived RO 
consideration of this evidence.  Accordingly, the Board will 
consider it in its analysis.  

In an undated letter, Dr. Parker conveyed that the G forces 
experienced by pilots commonly cause cervical spine problems.  
In a January 2005 letter, Dr. Parker similarly opined that 
the lumbar spine is exposed to a tremendous amount of G 
forces during flight and that premature degenerative changes 
of the lumbar spine are thus common among pilots.  Dr. 
Bressler, based upon a full review of the veteran's medical 
history, opined that it was more likely than not that the 
veteran's degenerative joint disease of the cervical and 
lumbar spine was caused directly by the regular high G force 
maneuvers that the he endured as a fighter pilot.  The 
veteran's service records clearly indicate that he served as 
a fighter pilot in Vietnam.

Service connection is warranted under the circumstances.  The 
evidence of record clearly indicates that the veteran is 
diagnosed as having degenerative joint disease of the 
cervical and lumbar spine.  There are numerous notations of 
low back pain in the veteran's service medical records, while 
there are none regarding cervical spine pain.  One VA 
examiner opined that the veteran's cervical and lumbar spine 
disabilities were not related to service, and two private 
physicians have offered contrary opinions.  The VA examiner 
noted that the degenerative changes experienced by the 
veteran could be a cumulative condition.  Accordingly, the 
Board finds that the evidence is at least in equipoise that 
the degenerative joint disease of the veteran's cervical and 
lumbar spine was incurred in service; therefore service 
connection for these disabilities is established.  38 C.F.R. 
§§ 3.102, 3.303.  

Service Connection: Bilateral Hearing Loss

On the veteran's entrance audiological evaluation in February 
1966 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
0
-5
LEFT
0
-5
-10
0
0

On the veteran's separation audiological evaluation in 
October 1974 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
25
LEFT
0
0
0
0
20

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  
Although there are several notations of mild high frequency 
hearing loss in the veteran's service medical records, the 
veteran's separation audiological evaluation results do not 
exhibit findings that would qualify as a disability such that 
service connection could be established based thereon.  Id.

In furtherance of his claim for service connection of 
bilateral hearing loss, the veteran received several VA 
audiological evaluations.  These audiological evaluations, 
the results of which are shown below, clearly indicate that 
the veteran currently has a bilateral hearing disability.  
38 C.F.R. § 3.385.

On the authorized audiological evaluation in October 2002 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
80
LEFT
20
25
30
55
75

Pure tone averages were 43 for the right ear and 46 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 94 percent in 
the left ear.

On the authorized audiological evaluation in November 2003 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
70
LEFT
20
25
25
60
80

Pure tone averages were 40 for the right ear and 48 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 68 percent in the right ear and of 60 percent in 
the left ear.

The November 2003 VA audiological examiner reviewed the 
veteran's c-file and noted that there was no significant 
decrease in hearing during the time period between the 
veteran's entrance and separation audiological evaluations.  
Based upon this fact, the examiner concluded that it was not 
as likely as not that the veteran's current bilateral hearing 
loss is related to military service.  Accordingly, there 
being no in-service bilateral hearing disability and no 
medical evidence linking the veteran's current bilateral 
hearing disability to service, service connection must be 
denied.  38 C.F.R. § 3.303.  

Service Connection: Respiratory Disorder

During service, the veteran was seen for viral pharyngitis 
and upper respiratory infection symptoms in March 1967, 
October 1967, November 1967, August 1969, October 1969, 
February 1970, April 1971, and May 1971.  The veteran was 
treated with medications and the symptoms were resolved with 
treatment.  The veteran's separation examination indicated 
normal sinuses, mouth and throat, nose and lungs

At the veteran's October 2003 VA examination, the examiner 
noted that the veteran's service medical records contain no 
evidence of chronic or acute sinusitis.  The examiner 
diagnosed chronic rhinitis, but concluded that the veteran's 
chronic rhinitis was not at least likely as not related to 
service.  Accordingly, there being no in-service chronic 
rhinitis and no medical evidence linking the veteran's 
currently diagnosed chronic rhinitis to service, service 
connection must be denied.  38 C.F.R. § 3.303.

In October 2002 the veteran was seen at the VA medical center 
for an examination to address his pulmonary function.  At 
that time the veteran reported that he did not have any cough 
or sputum production, that he was able to walk an unlimited 
distance, but was unable to walk if he carried significant 
weight and that he would "huff and puff" after three 
flights of stairs.  The veteran was not on any specific 
treatment at that time and had never had any periods of 
incapacitation for treatment of his shortness of breath.  On 
examination, the veteran did not have any venous dilatation, 
his lungs were clear to auscultation, his heart was regular 
in rate and rhythm and there was no peripheral edema.  
Pulmonary function tests revealed mild obstructive changes to 
the lungs; however, no discussion regarding the etiology 
thereof was made.  Service medical records are silent with 
respect to treatment for or complaints of shortness of breath 
or an obstructive defect of the lungs.  The veteran has 
stated that he believes his respiratory disorder is due to 
herbicide exposure.

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents. 38 
C.F.R. § 3.309(e) (2005).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f) (West 2002); 38 C.F.R. § 3.313a (2005).  Here, the 
veteran is entitled to the presumption of exposure to 
herbicides.  In this regard, under the authority granted by 
the Agent Orange Act of 1991, the Secretary of VA 
specifically determines, based on reports of the National 
Academy of Sciences (NAS) and other medical and scientific 
studies, diseases that may be presumed to have been caused by 
exposure to herbicidal agents.  The diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents consist of chloracne or other 
acneform diseases consistent with chloracne, Type II 
diabetes, Hodgkin's disease, chronic lymphatic leukemia, 
multiple myeloma, non- Hodgkin's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, cancer of the lung, bronchus, larynx or trachea, and 
soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma or mesothelioma. 38 C.F.R. § 3.309(e) 
(2005).

The evidence of record shows that the veteran has been 
diagnosed as having a mild obstructive lung changes.  This is 
not among the diseases for which presumptive service 
connection due to herbicide exposure can be established, and 
no competent authority has indicated the veteran's disorder 
is linked to any exposure to herbicides in service.  Under 
these circumstances, a basis upon which to grant service 
connection for the veteran's obstructive lung changes has not 
been presented.  Likewise, service connection has not been 
otherwise established by an in-service disease or injury or 
competent medical evidence linking the veteran's current 
obstructive lung changes to service.  38 C.F.R. §§ 3.303, 
3.309.  

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally not capable of opining 
on matters requiring medical knowledge).  As such, the 
veteran's assertion that he has a respiratory resulting from 
herbicide exposure is not competent medical evidence.

Service Connection: Left Knee Disability

The veteran's service medical records reveal that in November 
1972 the veteran complained of left knee pain after heavy 
exercise.  Examination at that time showed no effusion with 
good range of motion with tenderness over the left collateral 
ligament.  Service medical records further reveal that in 
March 1967 the veteran injured his right knee when 
parasailing.  At that time, examination revealed no effusion 
and a stable right knee.  

A March 2003 MRI from P. Peters, M.D., revealed an inferior 
surface tear of the posterior horn of the lateral meniscus of 
the veteran's left knee.  In October 2003, the VA examiner 
diagnosed degenerative joint disease of the veteran's left 
knee.  

The veteran has stated that the service medical records are 
incorrect and that he injured his left knee while 
parasailing, and that he should therefore be service-
connected for a current disability of his left knee.  With 
respect to the veteran's statement that his left knee was 
chronically injured in service, the October 2003 VA examiner 
opined that even assuming that the March 1967 parasailing 
incident affected the veteran's left knee instead of the 
right, that there is no evidence that there was an internal 
derangement because both in-service exams show that the knees 
were stable with no effusion and exhibited good range of 
motion.  Accordingly, the examiner concluded that it was not 
at least likely as not that the veteran's currently diagnosed 
degenerative joint disease of the left knee is related to 
service.  Notably, an August 1996 treatment record of 
Terrance Riske, M.D. indicates that the veteran injured his 
left knee in a motor vehicle accident at that time.  
Accordingly, there being no in-service injury and no medical 
evidence linking the veteran's currently diagnosed 
degenerative joint disease of the left knee to service, 
service connection must be denied.  38 C.F.R. § 3.303.  
Likewise, because the evidence of record does not establish 
that the veteran's degenerative joint disease of the left 
knee was manifest to a compensable degree within one year 
following discharge, presumptive service connection cannot be 
established.  38 C.F.R. § 3.309(a).









ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is granted, subject to the laws 
and regulations governing the award of monetary benefits. 

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is granted, subject to the laws 
and regulations governing the award of monetary benefits. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for a respiratory disorder 
is denied. 

5.  Entitlement to service connection for a left knee 
disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


